MICHAEL DALY HAWKINS, Circuit Judge,
concurring:
I am pleased to concur in the thoughtful and carefully written majority opinion.
The dissent contests the notion that Kevin Wynn was a “victim” of the defendants’ conduct. Ms. Wynn, seventeen years old at the time, was forcibly removed from her home at gunpoint and held captive by the defendants while they extorted money from her father. While she was held, the defendants subjected her to conduct that all three members of this panel agree was extreme and unusually degrading.
The contention that Ms. Wynn was not a victim seems to center around the nature of the charges, that kidnapping was not charged. That the actual charges employed involved conspiracy to “interfere with interstate commerce by threats or violence” does not change the nature of the basic criminal *416activity involved and certainly does not diminish Kevin Wynn’s status as a victim. The Sentencing Guidelines, especially after Koon v. United States, — U.S. -, 116 S.Ct. 2035, 135 L.Ed.2d 392 (1996), do not cabin discretion so tightly. To the contrary, the Guidelines teach that sentences should be fashioned to reflect the actual nature of the offense involved.1
Although the purpose of the threats here were to extort money from her father’s business, those threats were also clearly aimed at Kevin Wynn. She was the one who stood to be harmed if the defendants’ demands were refused. Kevin Wynn was thus directly in the defendants’ line of fire; she was not “incidental” to their plan and announced intentions. The district court committed no error in so finding.

. See, e.g., United States Sentencing Commission Guidelines Manual, Chapter One, Part A, Sub-part 4(b).